oram,71.
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         08/12/2021



                                                                                     Case Number: PR 06-0544


                                        PR 06-0544


IN RE PETITION OF WILLIAM G. JUNGBAUER
FOR REINSTATEMENT TO ACTIVE STATUS IN                                        ORDER
THE BAR OF MONTANA


       William G. Jungbauer has petitioned the Court for reinstatement to active status in
the State Bar of Montana. Jungbauer was placed on inactive status on July 12, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Jungbauer has provided a letter from the State Bar certifying that
Jungbauer has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 ofthe CLE Rules. The Petition states that Jungbauer is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of William G. Jungbauer for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
ofany remaining dues, fees, and the state license tax to the State Bar ofMontana,Jungbauer
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this      p44^-day of August, 2021.

                                                               Chief Justi




                       E EmEgE,



                   Ain 1 2 2921
                            reenwood
                 Bowen G
                         SupremeCourt
               Clertc of    Montana
                   State of
    •CU Af/ A•IL
        Justices




2